    Case: 3:20-cr-00124-MJN Doc #: 45 Filed: 08/19/21 Page: 1 of 2 PAGEID #: 202




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                            :      Case No. 3:20-cr-124

                Plaintiff,                           :      Judge Michael J. Newman

        v.                                           :

YAMPIER OTANO-ROMAN,                                 :

                Defendant.                           :


                               FINAL ORDER OF FORFEITURE

        Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the

record, the Court HEREBY FINDS THAT:

        On March 2, 2021, the Court entered a Preliminary Order of Forfeiture, finding that all

right, title, and interest in a Zavodi Crevna 9mm Para firearm, serial number 17177M88, with

magazine, ammunition and any attachments (hereinafter the “subject property”) had been forfeited

to the United States pursuant to 21 U.S.C. § 853(a).

        The Court also found that the defendant had an interest in the subject property and directed

the United States to seize the subject property and to give notice of its intent to forfeit the property.

        The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not

object to the forfeiture.

        On May 12, 2021, the Court held the defendant’s sentencing hearing and announced the

forfeiture of the subject property. The Amended Judgment establishes that the defendant shall

forfeit the subject property to the United States.

        The United States published notice of this forfeiture action and of its intent to dispose of
   Case: 3:20-cr-00124-MJN Doc #: 45 Filed: 08/19/21 Page: 2 of 2 PAGEID #: 203




the subject property in accordance with the law on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on March 4, 2021.

       The United States did not send direct written notice of the Preliminary Order of Forfeiture

because no person or entity reasonably appeared to be a potential claimant with standing to contest

the forfeiture of the subject property in the ancillary proceeding.

       No person or entity has filed a timely petition with the Court asserting any interest in the

subject property or objecting to its proposed forfeiture.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      All right, title, and interest in the subject property is condemned and forfeited to the

United States under 21 U.S.C. § 853(a), and no right, title, or interest shall remain in any other

person or entity.

       2.      The United States shall dispose of the subject property in accordance with the law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture.

       IT IS SO ORDERED.


August 19, 2021                                        s/Michael J. Newman
                                                       Hon. Michael J. Newman
                                                       United States District Judge




                                                  2
